Hill, C. J.
A party plaintiff in error is essential to the prosecution of a writ of error, and where no one is named or otherwise disclosed by the bill of exceptions as plaintiff in error, the writ, of error will be dismissed. This ftefect in the bill of exceptions is not amendable by the record in this court, as, without a plaintiff in error, there is no case. Swift v. *798Thomas, 101 Ga. 89 (.28 S. E. 618); Orr v. Webb, 112 Ga. 806 (38 S. E. 98). Here there was no offer to amend. Writ of error dismissed.
Decided February 15, 1911.
F. G. Foster, for Branch. J. J. Strickland, contra.